DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 301, 401A, 401B, 601, and 604.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 11/23/2021.
The application has been amended as follows:  	Claim 1, lines 15-20 have been amended as follows (bolded for emphasis):
 	wherein the housing has  syringe mounts for holding said first standard-size syringe and said second standard-size syringe and an anchor for supporting a distally disposed curve portion of said flexible connector and movement of said flexible connector, while said first plunger is pressed to inject fluid from said first standard-size syringe and the second standard-size syringe automatically and simultaneously aspirates fluid, enables  single-hand operation.

Claim 4, line 2 has been amended as follows (bolded for emphasis):
 	rod are tubes, and said flexible connector is a string  inserted into said tubes

Claim 6, lines 1-3 have been amended as follows (bolded for emphasis): 
wherein said first rod and said second rod have  a profile with a 90 degree  corner[[,]] to fit within an X-shaped profile of the first and second plungers.

Claim 9, lines 3-8 have been amended as follows (bolded for emphasis): 
placing first and second standard-size syringes in mounts of a housing fitted to hold standard-size syringes, the housing having an anchor  for supporting a distally disposed curve portion of a flexible connector and movement of said flexible connector, while a first plunger in the first standard-size syringe is pressed to inject fluid from said first standard-size syringe and the second standard-size syringe automatically and simultaneously aspirates fluid, enables single-hand operation;

Claim 9, line 11 has been amended as follows (bolded for emphasis): 
distally displacing a first rod, said first rod

Claim 9, line 16 has been amended as follows (bolded for emphasis): 
attached to a distal end of said first rod

Claim 9, line 19 has been amended as follows (bolded for emphasis): 
proximally displacing the [[a]] second rod

Claim 9, line 23 has been amended as follows (bolded for emphasis): 
proximally displacing said second plunger to aspirate  fluid

Claim 10, lines 4-9 have been amended as follows (bolded for emphasis):
anchor  for supporting a distally disposed curve portion of a flexible connector and movement of said flexible connector, while a first plunger in the first standard-size syringe is pressed to inject fluid from said first standard-size syringe and the second standard-size syringe automatically and simultaneously aspirates fluid, enables single-hand operation;

Claim 10, line 10 has been amended as follows (bolded for emphasis):
positioning a first rod adjacent to the [[a]] first plunger

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, closest prior art of record is US Publication 2007/0016144 A1 to Sibbitt, JR. et al. In particular, Sibbitt, JR. teaches a device (Figs. 3A-6A) comprising a housing (402) fitted to hold standard-size syringes and an actuator (Fig. 4F) for synchronized injection and aspiration, comprising: 
wherein the actuator comprises 
a first rod (430/130), having a length (Figs. 3A-3C and 4F) equal to an inner length (Figs. 3A-3C) between a head (198) of a first plunger (188) of a first standard-size syringe (180) and a seal (End of 188 opposite of 198) of said first plunger, and having a width (Figs. 3A-3C and 4F) smaller than a gap created between said first plunger and a barrel (182) of said first standard-size syringe (Figs. 3A-6A); 
a second rod (440/140); 
a flexible connector (452) mechanically attached to a distal end of said first rod at a first end and to a distal end of said second rod at a second ends (Fig. 4F);
wherein the housing has syringe mounts (414) for holding said first standard-size syringe (Paragraph [0077]) and an anchor (458/410/420) for supporting a distally disposed curve portion of said flexible connector (Figs. 5A-5B).  
 equal to an inner length between a head of a second plunger of a second standard-size syringe and a seal of said second plunger, and having a width smaller than a gap created between said second plunger and a barrel of said second standard-size syringe” and “movement of said flexible connector, while said first plunger is pressed to inject fluid from said first standard-size syringe and the second syringe automatically and simultaneously aspirates fluid, enables single-hand operation” in addition to other limitations.
Regarding claim 9, closest prior art of record is US Publication 2007/0016144 A1 to Sibbitt, JR. et al. In particular, Sibbitt, JR. teaches a method for enabling single-hand operation of standard-size syringes for synchronized injection and aspiration, comprising: 
placing first and second standard-size syringes (180) in mounts (414) of a housing (402) fitted to hold standard-size syringes (Paragraph [0077]), the housing having an anchor (458/410/420) for supporting a distally disposed curve portion of a flexible connector (452, Figs. 5A-5B); 
distally displacing a first plunger (188) of the first standard-size syringe to inject fluid from said first standard-size syringe (Abstract); 
distally displacing a first rod (430/130, Paragraph [0081]), said first rod having a length (Figs. 3A-3C and 4F) equal to an inner length (Figs. 3A-3C) between a head (198) of said first plunger and a seal (End of 188 opposite of 198) of said first plunger, and having a width (Figs. 3A-3C and 4F) smaller than a gap created between said first plunger and a barrel (182) of said first standard- size syringe (Figs. 3A-6A); 
distally displacing a first end of the flexible connector which is mechanically attached to a distal end of said first rod (Fig. 4F, Paragraph [0082]); 
proximally displacing a second end of said flexible connector which is mechanically attached to a distal end of a second rod (440/140, Fig. 4F, Paragraph [0082]);  5 
proximally displacing the second rod (Paragraph [0081]). 
However, Sibbitt, JR. fails to teach, disclose or render obvious “movement of said flexible connector, while a first plunger in the first standard-size syringe is pressed to inject fluid from said first standard-size syringe and the second standard-size syringe automatically and simultaneously aspirates 
Regarding claim 10, closest prior art of record is US Publication 2007/0016144 A1 to Sibbitt, JR. et al. In particular, Sibbitt, JR. teaches a method of using a device for enabling single-hand operation of standard-size syringes for synchronized injection and aspiration, comprising: 
inserting a first standard-size syringe (180) into syringe mounts (414) of a housing (402) of said device, the housing having an anchor (458/410/420) for supporting a distally disposed curve portion of a flexible connector (452, Figs. 5A-5B);
positioning a first rod (430/130) adjacent to the first plunger of said first standard-size syringe (Figs. 3B-3C), so said first rod is held by a head (198) of said first plunger at a proximal end and by a seal (End of 188 opposite of 198) of said first plunger at a distal end (Figs. 3B-3C); 
wherein the flexible connector is mechanically attached to a distal end of said first rod at a first end and to a distal end of said second rod (440/140) at a second end (Fig. 4F); and 
pushing said first plunger to inject fluid from said first standard-size syringe (Abstract). 
However, Sibbitt, JR. fails to teach, disclose or render obvious “and movement of said flexible connector, while a first plunger in the first standard-size syringe is pressed to inject fluid from said first standard-size syringe and the second standard-size syringe automatically and simultaneously aspirates fluid, enables single-hand operation” and “positioning a second rod adjacent to a second plunger of said second standard- size syringe, so said second rod is held by a head of said second plunger at a proximal end and by a seal of said second plunger at a distal end” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783